Exhibit 10.3

GUARANTY OF LEASE
GUARANTY OF LEASE (this “Guaranty”) made as of December 23, 2013, by Holiday AL
Holdings LP, a Delaware limited partnership (“Guarantor”), to NHI-REIT of Next
House, LLC, a Delaware limited liability company, and Myrtle Beach Retirement
Residence LLC, an Oregon limited liability company (individually and
collectively, “Landlord”).
R E C I T A L S
A.Landlord has been requested by NH Master Tenant LLC (together with its
permitted successors and assigns, “Tenant”), to enter into a Master Lease dated
as of the date hereof (as amended from time to time, the “Lease”), whereby
Landlord would lease to Tenant, and Tenant would rent from Landlord, certain
premises at the locations set forth on Schedule 2 attached hereto, as more
particularly described in the Lease (the “Premises”).
B.    Guarantor is the indirect parent of Tenant, and will derive substantial
economic benefit from the execution and delivery of the Lease.
C.    Guarantor acknowledges that Landlord would not enter into the Lease unless
this Guaranty accompanied the execution and delivery of the Lease.
D.    Guarantor hereby acknowledges receipt of a copy of the Lease.
NOW, THEREFORE, in consideration of the execution and delivery of the Lease and
of other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Guarantor covenants and agrees as follows:
1.DEFINITIONS. Defined terms used in this Guaranty and not otherwise defined
herein have the meanings assigned to them in the Lease.
2.    COVENANTS OF GUARANTOR.
(a)    Guarantor absolutely, unconditionally and irrevocably guarantees, as a
primary obligor and not merely as a surety: (i) the full and prompt payment of
all Base Rent and Additional Charges and all other rent, sums and charges of
every type and nature payable by Tenant under the Lease, whether due by
acceleration or otherwise, including costs and expenses of collection
(collectively, the “Monetary Obligations”), and (ii) the full, timely and
complete performance of all covenants, terms, conditions, obligations,
indemnities and agreements to be performed by Tenant under the Lease, including
any indemnities or other obligations of Tenant that survive the expiration or
earlier termination of the Lease (all of the obligations described in clauses
(i) and (ii), are collectively referred to herein as the “Obligations”). If
Tenant defaults under the Lease, Guarantor will, without notice or demand,
promptly pay and perform all of the outstanding Obligations, and pay to
Landlord, when and as due, all Monetary Obligations due and payable by Tenant
under the Lease, together with all damages, costs and expenses to which Landlord
is entitled pursuant to any or all of the Lease, this Guaranty and applicable
Legal Requirements; provided, however, that Landlord shall not commence any
litigation against Guarantor with respect to such Obligations unless and until
an Event of Default has occurred and is continuing.
(b)    Guarantor agrees with Landlord that (i) any action, suit or proceeding of
any kind or nature whatsoever (an “Action”) commenced by Landlord against
Guarantor to collect Base Rent and Additional Charges and any other rent, sums
and charges due under the Lease for any month or months shall

1


1847301.06-NYCSR07A - MSW

--------------------------------------------------------------------------------

Exhibit 10.3

not prejudice in any way Landlord’s rights to collect any such amounts due for
any subsequent month or months throughout the Lease Term in any subsequent
Action, (ii) Landlord may, at its option, without prior notice or demand, join
Guarantor in any Action against Tenant in connection with or based upon either
or both of the Lease and any of the Obligations, (iii) Landlord may seek and
obtain recovery against Guarantor in an Action against Tenant or in any
independent Action against Guarantor without Landlord first asserting,
prosecuting, or exhausting any remedy or claim against Tenant or against any
security of Tenant held by Landlord under the Lease, (iv) Landlord may (but
shall not be required to) exercise its rights against each of Guarantor and
Tenant concurrently, and (v) Guarantor will be conclusively bound by a judgment
entered in any Action in favor of Landlord against Tenant, as if Guarantor were
a party to such Action, irrespective of whether or not Guarantor is entered as a
party or participates in such Action.
(c)    The occurrence of any of the following events shall constitute an Event
of Default by Tenant under the Lease, and there shall be no cure period therefor
except as otherwise provided:
(i)    Guarantor fails to observe or perform any term, covenant, or other
obligation of Guarantor set forth in Section 9 and such failure is not cured
within ten (10) days after receipt of notice of such failure from Landlord;
provided, however, that any such failure shall not be deemed an Event of Default
if Guarantor commences to cure same within ten (10) days after Guarantor
receives notice thereof from Landlord, diligently prosecutes such cure and, in
any event, cures such failure within thirty (30) days after receipt of notice of
such failure from Landlord; and
(ii)    Guarantor’s failure to observe or comply with the provisions of Section
10.
(d)    Guarantor agrees that, in the event of the rejection or disaffirmance of
the Lease by Tenant or Tenant’s trustee in bankruptcy, pursuant to bankruptcy
law or any other law affecting creditors’ rights, Guarantor will, if Landlord so
requests, assume all obligations and liabilities of Tenant under the Lease, to
the same extent as if Guarantor was a party to such document and there had been
no such rejection or disaffirmance; and Guarantor will confirm such assumption,
in writing, at the request of Landlord upon or after such rejection or
disaffirmance. Guarantor, upon such assumption, shall have all rights of Tenant
under the Lease to the fullest extent permitted by law.
(e)    If Landlord proposes to grant a mortgage on, or refinance any mortgage
encumbering the Premises or any portion thereof, Guarantor shall cooperate in
the process, and shall permit Landlord and the proposed mortgagee to meet with
Guarantor or, if applicable, officers of Guarantor and to discuss Guarantor’s
business and finances. On request of Landlord, Guarantor agrees to provide any
such prospective mortgagee the information to which Landlord is entitled
hereunder, provided that if any such information is not publicly available, such
nonpublic information shall be made available on a confidential basis. Guarantor
agrees to execute, acknowledge and deliver documents reasonably requested by the
prospective mortgagee (such as a consent to the financing, without encumbering
Guarantor’s or Tenant’s assets, a consent to a collateral assignment of the
Lease and of this Guaranty, estoppel certificate, and a subordination,
non-disturbance and attornment agreement), in a form reasonably acceptable to
Guarantor and customary for tenants and their guarantors to sign in connection
with mortgage loans to landlords, so long as such documents are in form then
customary among institutional lenders.
3.    GUARANTOR’S OBLIGATIONS UNCONDITIONAL.
(a)    This Guaranty is an absolute and unconditional guaranty of payment and of
performance, and not of collection, and shall be enforceable against Guarantor
without the necessity of the commencement by Landlord of any Action against
Tenant, and without the necessity of any notice of nonpayment, nonperformance or
nonobservance, or any notice of acceptance of this Guaranty, or of any

2


1847301.06-NYCSR07A - MSW

--------------------------------------------------------------------------------

Exhibit 10.3

other notice or demand to which Guarantor might otherwise be entitled, all of
which Guarantor hereby expressly waives in advance, other than as expressly
required under the Lease. The obligations of Guarantor hereunder are independent
of, and to the extent expressly set forth in this Guaranty may exceed, the
obligations of Tenant.
(b)    This Guaranty shall apply notwithstanding any extension or renewal of the
Lease, or any holdover following the expiration or termination of the Lease Term
or any renewal or extension of the Lease Term.
(c)    This Guaranty is a continuing guarantee and will remain in full force and
effect notwithstanding, and, except as set forth in Section 2(c), the liability
of Guarantor hereunder shall be absolute and unconditional irrespective of any
or all of the following: (i) any renewals, extensions, modifications,
alterations or amendments of the Lease (regardless of whether Guarantor
consented to or had notice of same); (ii) any releases or discharges of Tenant
other than the full release and complete discharge of all of the Obligations;
(iii) Landlord’s failure or delay to assert any claim or demand or to enforce
any of its rights against Tenant; (iv) any extension of time that may be granted
by Landlord to Tenant; (v) any assignment or transfer of all of any part of
Tenant’s interest under the Lease (whether by Tenant, by operation of law, or
otherwise); (vi) any subletting, concession, franchising, licensing or
permitting of the Premises or any portion thereof; (vii) any changed or
different use of the Premises (or any portion thereof); (viii) any other
dealings or matters occurring between Landlord and Tenant; (ix) the taking by
Landlord of any additional guarantees, or the receipt by Landlord of any
collateral, from Tenant or any other persons or entities; (x) the release by
Landlord of any other guarantor; (xi) Landlord’s release of any security
provided under the Lease; (xii) Landlord’s failure to perfect any landlord’s
lien or other lien or security interest available under applicable Legal
Requirements; (xiii) any assumption by any person of any or all of Tenant’s
obligations under the Lease, or Tenant’s assignment of any or all of its rights
and interests under the Lease, (xiv) the power or authority or lack thereof of
Tenant to execute, acknowledge or deliver the Lease; (xv) the existence,
non-existence or lapse at any time of Tenant as a legal entity or the existence,
non-existence or termination of any corporate, ownership, business or other
relationship between Tenant and Guarantor; (xvi) any sale or assignment by
Landlord of either or both of this Guaranty and the Lease (including, but not
limited to, any direct or collateral assignment by Landlord to any mortgagee) in
accordance with the terms of the Lease; (xvii) the solvency or lack of solvency
of Tenant at any time or from time to time; or (xviii) any other cause, whether
similar or dissimilar to any of the foregoing, that might constitute a legal or
equitable discharge of Guarantor (whether or not Guarantor shall have knowledge
or notice thereof) other than payment and performance in full of the
Obligations. Without in any way limiting the generality of the foregoing,
Guarantor specifically agrees that (A) if Tenant’s obligations under the Lease
are modified or amended with the express written consent of Landlord, this
Guaranty shall extend to such obligations as so amended or modified without
notice to, consideration to, or the consent of, Guarantor, and (B) this Guaranty
shall be applicable to any obligations of Tenant arising in connection with a
termination of the Lease, whether voluntary or otherwise. Guarantor hereby
consents, prospectively, to Landlord’s taking or entering into any or all of the
foregoing actions or omissions. For purposes of this Guaranty and the
obligations and liabilities of Guarantor hereunder, “Tenant” shall be deemed to
include any and all successors and assignees of the tenant under the Lease, as
fully as if any of the same were the named Tenant under the Lease.
(d)    Guarantor hereby expressly agrees that the validity of this Guaranty and
the obligations of Guarantor hereunder shall in no way be terminated, affected,
diminished or impaired by reason of the assertion or the failure to assert by
Landlord against Tenant, of any of the rights or remedies reserved to Landlord
pursuant to the provisions of the Lease or by relief of Tenant from any of
Tenant’s obligations under the Lease or otherwise by (i) the release or
discharge of Tenant in any state or federal creditors’ proceedings,
receivership, bankruptcy or other proceeding; (ii) the impairment, limitation or
modification

3


1847301.06-NYCSR07A - MSW

--------------------------------------------------------------------------------

Exhibit 10.3

of the liability of Tenant or the estate of Tenant in bankruptcy, or of any
remedy for the enforcement of Tenant’s liability under the Lease, resulting from
the operation of any present or future provision of the United States Bankruptcy
Code (11 U.S.C. § 101 et seq., as amended), or from other statute, or from the
order of any court; or (iii) the rejection, disaffirmance or other termination
of the Lease in any such proceeding. This Guaranty shall continue to be
effective or be reinstated, as the case may be, if at any time the payment of
any amount due under the Lease or this Guaranty is rescinded or must otherwise
be returned by Landlord for any reason, including, without limitation, the
insolvency, bankruptcy, liquidation or reorganization of Tenant, Guarantor or
otherwise, all as though such payment had not been made, and, in such event,
Guarantor shall pay to Landlord an amount equal to any such payment that has
been rescinded or returned.
4.    WAIVERS OF GUARANTOR.
(a)    Without limitation of the foregoing, Guarantor waives (i) notice of
acceptance of this Guaranty, protest, demand and dishonor, presentment, and
demands of any kind now or hereafter provided for by any statute or rule of law,
(ii) notice of any actions taken by Landlord or Tenant under the Lease or any
other agreement or instrument relating thereto, (iii) notice of any and all
defaults by Tenant in the payment of Base Rent and Additional Charges or other
rent, charges or amounts, or of any other defaults by Tenant under the Lease,
(iv) all other notices, demands and protests, and all other formalities of every
kind in connection with the enforcement of the Obligations, omission of or delay
in which, but for the provisions of this Section 4, might constitute grounds for
relieving Guarantor of its obligations hereunder, and (v) any requirement that
Landlord protect, secure, perfect, insure or proceed against any security
interest or lien, or any property subject thereto, or exhaust any right or take
any action against Tenant or any other person or entity (including any
additional guarantor or Guarantor) or against any collateral.
(b)    GUARANTOR HEREBY WAIVES TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM BROUGHT BY ANY PERSON OR ENTITY WITH RESPECT TO ANY MATTER
WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH: THIS GUARANTY; THE
LEASE; ANY LIABILITY OR OBLIGATION OF TENANT IN ANY MANNER RELATED TO THE
PREMISES OR ANY PORTION THEREOF; ANY CLAIM OF INJURY OR DAMAGE IN ANY WAY
RELATED TO THE LEASE AND/OR THE PREMISES (OR ANY PORTION THEREOF); ANY ACT OR
OMISSION OF TENANT, ITS AGENTS OR EMPLOYEES; OR ANY ASPECT OF THE USE OR
OCCUPANCY OF, OR THE CONDUCT OF BUSINESS IN, ON OR FROM THE PREMISES (OR ANY
PORTION THEREOF). GUARANTOR SHALL NOT IMPOSE ANY COUNTERCLAIM OR COUNTERCLAIMS
OR CLAIMS FOR SET-OFF, RECOUPMENT OR DEDUCTION OF RENT IN ANY ACTION BROUGHT BY
LANDLORD AGAINST GUARANTOR UNDER THIS GUARANTY, EXCEPT TO THE EXTENT PERMITTED
BY THE LEASE. GUARANTOR SHALL NOT BE ENTITLED TO MAKE, AND HEREBY WAIVES, ANY
AND ALL DEFENSES AGAINST ANY CLAIM ASSERTED BY LANDLORD OR IN ANY SUIT OR ACTION
INSTITUTED BY LANDLORD TO ENFORCE THIS GUARANTY OR THE LEASE EXCEPT THE
PERFORMANCE OF THE OBLIGATIONS. IN ADDITION, GUARANTOR HEREBY WAIVES, BOTH WITH
RESPECT TO THE LEASE AND WITH RESPECT TO THIS GUARANTY, ANY AND ALL RIGHTS WHICH
ARE WAIVED BY TENANT UNDER THE LEASE, IN THE SAME MANNER AS IF ALL SUCH WAIVERS
WERE FULLY RESTATED HEREIN. THE LIABILITY OF GUARANTOR UNDER THIS GUARANTY IS
PRIMARY AND UNCONDITIONAL.
(c)    Guarantor expressly waives any and all rights to defenses arising by
reason of (i) any “one-action” or “anti-deficiency” law or any other law that
may prevent Landlord from bringing any action, including a claim for deficiency,
against Guarantor before or after Landlord’s commencement or completion of any
action against Tenant; (ii) ANY ELECTION OF REMEDIES BY LANDLORD (INCLUDING,

4


1847301.06-NYCSR07A - MSW

--------------------------------------------------------------------------------

Exhibit 10.3

WITHOUT LIMITATION, ANY TERMINATION OF THE LEASE) THAT DESTROYS OR OTHERWISE
ADVERSELY AFFECTS GUARANTOR’S SUBROGATION RIGHTS OR GUARANTOR’S RIGHTS TO
PROCEED AGAINST TENANT FOR REIMBURSEMENT; (iii) any disability, insolvency,
bankruptcy, lack of authority or power, death, insanity, minority, dissolution,
or other defense of Tenant, of any other guarantor (or any other Guarantor), or
of any other person or entity, or by reason of the cessation of Tenant’s
liability from any cause whatsoever, other than full and final payment in legal
tender and performance of the Obligations; (iv) any right to claim discharge of
any or all of the Obligations on the basis of unjustified impairment of any
collateral for the Obligations; (v) any change in the relationship between
Guarantor and Tenant or any termination of such relationship; (vi) any
irregularity, defect or unauthorized action by any or all of Landlord, Tenant,
any other guarantor (or Guarantor) or surety, or any of their respective
officers, directors or other agents in executing and delivering any instrument
or agreements relating to the Obligations or in carrying out or attempting to
carry out the terms of any such agreements; (vii) any assignment, endorsement or
transfer, in whole or in part, of the Obligations, whether made with or without
notice to or consent of Guarantor; (viii) if the recovery from Tenant or any
other Person (including without limitation any other guarantor) becomes barred
by any statute of limitations or is otherwise prevented; (ix) the benefits of
any and all statutes, laws, rules or regulations applicable in the State of New
York which may require the prior or concurrent joinder of any other party to any
action on this Guaranty; (x) any release or other reduction of the Obligations
arising as a result of the expansion, release, substitution, deletion, addition,
or replacement (whether or not in accordance with the terms of the Lease) of the
Premises or any portion thereof; or (xi) any neglect, delay, omission, failure
or refusal of Landlord to take or prosecute any action for the collection or
enforcement of any of the Obligations or to foreclose or take or prosecute any
action in connection with any lien or right of security (including perfection
thereof) existing or to exist in connection with, or as security for, any of the
Obligations, it being the intention hereof that Guarantor shall remain liable as
a principal on the Obligations notwithstanding any act, omission or event that
might, but for the provisions hereof, otherwise operate as a legal or equitable
discharge of Guarantor. Guarantor hereby waives all defenses of a surety to
which it may be entitled by statute or otherwise.
5.    SUBORDINATION; SUBROGATION.
(a)    Guarantor subordinates to the Obligations (i) any present and future
debts and obligations of Tenant to Guarantor (the “Indebtedness”), including:
(A)  fees, reimbursement of expenses and other payments pursuant to any
independent contractor arrangement; (B) principal and interest pursuant to any
Indebtedness; (C) distributions payable to any partners, members or shareholders
of Guarantor or Affiliates of Guarantor, solely to the extent such distributions
are payable by using distributions received from Tenant; (D) lease payments
pursuant to any leasing arrangement; (E) any management fees; and (F) all
rights, liens and security interests of Guarantor, whether now or hereafter
arising, in any assets of the Tenant, and (ii) any liens or security interests
securing payment of the Indebtedness. Notwithstanding the foregoing, payments of
Indebtedness may be made (I) at any time provided no Event of Default is
continuing and (II) during the continuance of an Event of Default, to the extent
permitted pursuant to the Lease. Guarantor shall have no right to possession of
any assets of Tenant or to foreclose upon any such asset, whether by judicial
action or otherwise, unless and until the Obligations have been paid and
performed in full. Guarantor agrees that Landlord shall be subrogated to
Guarantor with respect to Guarantor’s claims against Tenant and Guarantor’s
rights, liens and security interest, if any, in any of Tenant’s assets and
proceeds thereof until all of the Obligations have been paid and performed in
full.
(b)    After the occurrence and during the continuance of an Event of Default
and until such Event of Default is cured or during the continuance of any
bankruptcy or insolvency proceeding by or against Tenant and until such
proceeding is dismissed, Guarantor shall not: (i) make any distributions or
other payments to any partners, parent entities, or Affiliates of Guarantor
(other than to Tenant), solely to

5


1847301.06-NYCSR07A - MSW

--------------------------------------------------------------------------------

Exhibit 10.3

the extent such distributions are payable by using distributions received from
Tenant; or (ii) ask for, sue for, demand, take or receive any payment, by setoff
or in any other manner, including the receipt of a negotiable instrument, for
all or any part of the Indebtedness owed by Tenant, or any successor or assign
of Tenant, including a receiver, trustee or debtor in possession (the term
“Tenant” shall include any such successor or assign of Tenant) until the
Obligations have been paid in full; however, if Guarantor receives such a
payment, Guarantor shall immediately deliver the payment to Landlord for credit
against the then outstanding and matured balance of the Obligations.
Notwithstanding anything in this Section 5 to the contrary, after an Event of
Default has occurred and is outstanding, Guarantor may, in its sole discretion,
make cash contributions to Tenant.
(c)    Guarantor shall not be subrogated, and hereby waives and disclaims any
claim or right against Tenant by way of subrogation, exoneration, contribution,
reimbursement, indemnity or otherwise, to any of the rights of Landlord under
the Lease or otherwise, or in the Premises (or any portion thereof), which may
arise by any of the provisions of this Guaranty or by reason of the performance
by Guarantor of any of its Obligations hereunder. Guarantor shall look solely to
Tenant for any recoupment of any payments made or costs or expenses incurred by
Guarantor pursuant to this Guaranty. If any amount shall be paid to Guarantor on
account of such subrogation rights at any time when all of the Obligations shall
not have been paid and performed in full, Guarantor shall immediately deliver
the payment to Landlord for credit against the then outstanding balance of the
matured Obligations.
6.    REPRESENTATIONS AND WARRANTIES OF GUARANTOR. Guarantor represents and
warrants that:
(a)    Guarantor is a Delaware limited partnership; has all requisite power and
authority to enter into and perform its obligations under this Guaranty; and
this Guaranty is valid and binding upon and enforceable against Guarantor
without the requirement of further action or condition.
(b)    The execution, delivery and performance by Guarantor of this Guaranty
does not and will not (i) contravene any applicable Legal Requirements, the
organizational documents of Guarantor, if applicable, any order, writ,
injunction, decree applicable to Guarantor, or any contractual restriction
binding on or affecting Guarantor or any of its properties or assets, or (ii)
result in or require the creation of any lien, security interest or other charge
or encumbrance upon or with respect to any of its properties or assets.
(c)    No approval, consent, exemption, authorization or other action by, or
notice to, or filing with, any governmental authority is necessary or required
in connection with the execution, delivery or performance by, or enforcement
against, Guarantor of this Guaranty or any other instrument or agreement
required hereunder.
(d)    There is no action, suit or proceeding pending or threatened against or
otherwise affecting Guarantor before any court or other governmental authority
or any arbitrator that may materially adversely affect Guarantor’s ability to
perform its obligations under this Guaranty.
(e)    Guarantor’s principal place of business as of the date hereof is     5885
Meadows Rd., Suite 500, Lake Oswego, OR 97035.
(f)    Tenant is directly or indirectly owned and controlled by Guarantor.
(g)    Guarantor has derived or expects to derive financial and other advantages
and benefits directly or indirectly, from the making of the Lease and the
payment and performance of the

6


1847301.06-NYCSR07A - MSW

--------------------------------------------------------------------------------

Exhibit 10.3

Obligations. Guarantor hereby acknowledges that Landlord will be relying upon
Guarantor’s guarantee, representations, warranties and covenants contained
herein.
(h)     All reports, statements (financial or otherwise), certificates and other
data furnished by or on behalf of Guarantor to Landlord in connection with this
Guaranty or the Lease are: true and correct, in all material respects, as of the
applicable date or period provided therein; and fairly represent the financial
condition of Guarantor as of the respective date thereof.
7.    NOTICES. Any consents, notices, demands, requests, approvals or other
communications given under this Guaranty shall be in writing and shall be given
as provided in the Lease, as follows or to such other addresses as either
Landlord or Guarantor may designate by notice given to the other in accordance
with the provisions of this Section 7:
If to Guarantor:
If to Landlord:
c/o – Holiday Retirement
5885 Meadows Rd., Suite 500
Lake Oswego, OR 97035
Attn: General Counsel
c/o National Health Investors, Inc.
222 Robert Rose Drive
Murfreesboro, TN 37129
Attention: Kristin S. Gaines
Telecopy No.: 615-225-3030
Email: kgaines@nhireit.com
With a copy to:
With a copy to:
c/o Fortress Investment Group LLC
1345 Avenue of the Americas
New York, New York 10105
Attn: Cameron MacDougall
Tel: (212) 479-1522
Email: cmacdougall@fortress.com
Harwell Howard Hyne Gabbert & Manner, P.C.
c/o John Brittingham
333 Commerce Street, Suite 1500
Nashville, TN 37201
Fax: (615) 251-1059
Email: john.brittingham@h3gm.com
With a copy to:
With a copy to:
Skadden, Arps, Slate, Meagher & Flom LLP
4 Times Square
New York, New York 10036
Attn: Neil Rock
Tel: (212) 735-3787
Fax: (917) 777-3787
Email: neil.rock@skadden.com
 



8.    CONSENT TO JURISDICTION. Guarantor hereby (a) consents and submits to the
jurisdiction of the courts of the State of New York, County of New York and the
federal courts sitting in the State of New York, County of New York with respect
to any dispute arising, directly or indirectly, out of this Guaranty, (b) waives
any objections which the undersigned may have to the laying of venue in any such
suit, action or proceeding in either such court, (c) agrees to join Landlord in
any petition for removal to either such court, and (d) irrevocably designates
and appoints Tenant as its authorized agent to accept and acknowledge on its
behalf service of process with respect to any disputes arising, directly or
indirectly, out of this Guaranty. The undersigned hereby acknowledges and agrees
that Landlord may obtain personal jurisdiction and perfect service of process
through Tenant as the undersigned agent, or by any other means

7


1847301.06-NYCSR07A - MSW

--------------------------------------------------------------------------------

Exhibit 10.3

now or hereafter permitted by applicable law. Nothing above shall limit
Landlord’s choice of forum for purposes of enforcing this Guaranty.


9.    CERTAIN ADDITIONAL COVENANTS.
(a)    Financial Deliveries.
(i)    Guarantor shall deliver the information described in Schedule 3 to
Landlord.
(ii)    Upon the delivery of any financial information by or on behalf of
Guarantor pursuant to this Section 9 from time to time during the Lease Term,
Guarantor shall be deemed (unless Guarantor specifically states otherwise in
writing) to automatically represent and warrant to Landlord that the financial
information delivered to Landlord is true, accurate and complete in all material
respects, presents fairly the results of operations of Guarantor for the
respective periods covered thereby and reflects accurately the books and records
of account of Guarantor as of such dates and for such periods in all material
respects.
(b)    Disclosure. Guarantor agrees that any financial statements of Guarantor
and, if applicable, its Consolidated Subsidiaries required to be delivered to
Landlord may (subject to the restrictions in Article 27 of the Lease which shall
be deemed to extend to information provided by, and relating to, Guarantor),
without the prior consent of, or notice to, Guarantor, be included and
disclosed, to the extent required by applicable law, regulation or stock
exchange rule, in offering memoranda or prospectuses, or similar publications in
connection with syndications, private placements or public offerings of
Landlord’s (or the entities directly or indirectly controlling Landlord)
securities or interests, and in any registration statement, report or other
document permitted or required to be filed under applicable federal and state
laws, including those of any successor to Landlord. Guarantor agrees to provide
such other reasonable financial and other information necessary to facilitate a
private placement or a public offering or to satisfy the SEC or regulatory
disclosure requirements. Guarantor agrees to use commercially reasonable efforts
to cause its independent auditors, at Landlord’s cost, to consent, in a timely
manner, to the inclusion of their audit report issued with respect to such
financial statements in any registration statement or other filing under federal
and state laws and to provide the underwriters participating in any offering of
securities or interests of Landlord (or the entities directly or indirectly
controlling Landlord) with a standard accountant’s “comfort” letter with regard
to the financial information of Guarantor and, if applicable, its Consolidated
Subsidiaries included or incorporated by reference into any prospectus or other
offering document.
(c)    Review Right. Landlord shall have the right, from time to time during
normal business hours after not less than five (5) Business Days prior written
notice to Guarantor, itself or through any attorney, accountant or other agent
or representative retained by Landlord (“Landlord’s Representatives”), to
examine and audit all financial and other records and pertinent corporate
documents of Guarantor at the office of Guarantor or such other Person that
maintains such records and documents. Guarantor hereby agrees to reasonably
cooperate with any such examination or audit; provided, however, the cost of
such examination or audit shall be borne by Landlord.
(d)    Assignment; Sale of Assets; Change in Control. Without the prior consent
of Landlord, which consent may be withheld or granted in Landlord’s sole
discretion, Guarantor shall not assign (whether directly or indirectly), in
whole or in part, this Guaranty or any obligation hereunder or, through one or
more step transactions or tiered transactions, do, or permit to be done, any
Transfer except as expressly allowed by the Lease. Upon the consummation of (i)
a Transfer that is not prohibited by the terms of the Lease and (ii) the
contemporaneous delivery of a substitute guaranty with respect to the
transferred

8


1847301.06-NYCSR07A - MSW

--------------------------------------------------------------------------------

Exhibit 10.3

Obligations as contemplated by the terms of the Lease, the Guarantor with
respect to the tenant Transferring the interests shall be immediately released
from (A) the performance or observance of all or any portion of any of the
agreements, covenants, terms or conditions contained in this Guaranty as they
relate to the applicable interest or interests being Transferred, as applicable,
and (B) its obligation to comply with the covenants contained in Section 10 of
this Guaranty (provided, in the case of this subsection (B), one or more
Guarantors that satisfy the financial covenants in Section 10 (as applicable),
guarantee the obligations of the tenants following the Transfer of the Lease,
with respect to all of the Premises), in each case, without the need for any
further action on behalf of the parties hereto. In connection with any such
release, upon written request by Guarantor, Landlord shall deliver to Guarantor
such evidence as is reasonably requested to evidence such release.
(e)    Payment Method; Default Interest. Guarantor shall make any payments due
hereunder in immediately available funds by wire transfer to Landlord’s bank
account as notified by Landlord, unless Landlord agrees to another method of
payment of immediately available funds. If Guarantor does not pay an amount due
hereunder on its due date, Guarantor shall pay, on demand, interest at the
Overdue Rate on the amount due for a period ending on the full payment of such
amount, including the day of repayment, whether before or after any judgment or
award, to the extent permitted under applicable law.
10.    FINANCIAL COVENANTS. Until the payment and performance in full of the
Obligations:
(a)    Subject to Section 10(b), (i) Guarantor shall maintain, at a minimum, the
Net Worth or Market Capitalization (as applicable) and Fixed Charge Coverage
Ratio and, at a maximum, the Leverage Ratio (each as defined on Exhibit A
attached hereto) set forth on Schedule 1(a) attached hereto. The Net Worth,
Fixed Charge Coverage Ratio and Leverage Ratio of Guarantor shall be measured as
of the last day of each calendar quarter and such calculations shall be
delivered to Landlord in accordance with Section 9 and Schedule 3. Guarantor
hereby represents and warrants that its Net Worth and Fixed Charge Coverage
Ratio meet or exceed the levels reflected in Schedule 1(a), and its Leverage
Ratio is less than or equal to the levels reflected on Schedule 1(a).
(b)    Unless and until a Material Event shall occur, if Guarantor becomes or is
a Publicly Traded Company with a Market Capitalization (each as defined on
Exhibit A attached hereto) in excess of Five Hundred Million Dollars
($500,000,000) at the time such Guarantor becomes a party to this Guaranty, then
Section 10(a) and Section 10(c) shall not apply and Guarantor shall maintain, at
a minimum, the Fixed Charge Coverage Ratio set forth on Schedule 1(b) attached
hereto. The Fixed Charge Coverage Ratio shall be measured as of the last day of
each calendar quarter and such calculation of Fixed Charge Coverage Ratio shall
be delivered to Landlord in accordance with Section 9 and Schedule 3. Upon the
occurrence of a Material Event, (i) if Guarantor is a Publicly Traded Company
with a Market Capitalization in excess of Five Hundred Million Dollars
($500,000,000), as measured immediately after such Material Event, then this
Section 10(b) shall continue to apply; or (ii) if Guarantor is not a Publicly
Traded Company with a Market Capitalization in excess of Five Hundred Million
Dollars ($500,000,000), as measured immediately after such Material Event, then
Section 10(a) shall immediately apply to such Guarantor.
(c)    At no time shall Guarantor guaranty (or enter into a keepwell or similar
instrument), permit any assets of Guarantor to serve as security or collateral
for, or otherwise provide any form of credit support for, any indebtedness or
other obligations of any person or entity which is not a wholly-owned and
controlled, direct or indirect subsidiary of Guarantor.

9


1847301.06-NYCSR07A - MSW

--------------------------------------------------------------------------------

Exhibit 10.3

11.    MISCELLANEOUS.
(a)    Guarantor further agrees that Landlord may, without notice, assign this
Guaranty in whole or in part. If Landlord disposes of its interest in the Lease,
“Landlord,” as used in this Guaranty, shall mean Landlord’s successors and
assigns.
(b)    Guarantor promises to pay all costs of collection or enforcement incurred
by Landlord in exercising any remedies provided for in the Lease or this
Guaranty whether at law or in equity. If any legal action or proceeding is
commenced to interpret or enforce the terms of, or obligations arising out of,
this Guaranty, or to recover damages for the breach thereof, the party
prevailing in any such action or proceedings shall be entitled to recover from
the non-prevailing party all attorneys’ fees and reasonable costs and expenses
incurred by the prevailing party. As used herein, “attorneys’ fees” shall mean
the fees and expenses of counsel to the parties hereto, which may include
printing, photocopying, duplicating and other expenses, air freight charges, and
fees billed for law clerks, paralegals, librarians and others not admitted to
the bar but performing services under the supervision of an attorney. The term
“attorneys’ fees” shall also include, without limitation, all such fees and
expenses incurred with respect to appeals, arbitrations and bankruptcy
proceedings.
(c)    Guarantor shall, from time to time within ten (10) days after receipt of
Landlord’s request, but not more than two (2) times in any given fiscal year,
execute, acknowledge and deliver to Landlord a statement certifying that this
Guaranty is unmodified and in full force and effect (or if there have been
modifications, that the same is in full force and effect as modified and stating
such modifications). Such certificate may be relied upon by any prospective
purchaser, lessor or lender of all or a portion of the Premises (or any portion
thereof).
(d)    If any portion of this Guaranty shall be deemed invalid, unenforceable or
illegal for any reason, such invalidity, unenforceability or illegality shall
not affect the balance of this Guaranty, which shall remain in full force and
effect to the maximum permitted extent.
(e)    The provisions, covenants and guaranties of this Guaranty shall be
binding upon Guarantor and its heirs, successors, legal representatives and
assigns, and shall inure to the benefit of Landlord and its successors and
assigns, and shall not be deemed waived or modified unless such waiver or
modification is specifically set forth in writing, executed by Landlord or its
successors and assigns, and delivered to Guarantor.
(f)    Whenever the words “include”, “includes”, or “including” are used in this
Guaranty, they shall be deemed to be followed by the words “without limitation”,
and, whenever the circumstances or the context requires, the singular shall be
construed as the plural, the masculine shall be construed as the feminine and/or
the neuter and vice versa. This Guaranty shall be interpreted and enforced
without the aid of any canon, custom or rule of law requiring or suggesting
construction against the party drafting or causing the drafting of the provision
in question.
(g)    Each of the rights and remedies herein provided are cumulative and not
exclusive of any rights or remedies provided by law or in the Lease or this
Guaranty.
(h)    The provisions of this Guaranty shall be governed by and interpreted
solely in accordance with the internal laws of the State of New York, without
giving effect to the principles of conflicts of law.

10


1847301.06-NYCSR07A - MSW

--------------------------------------------------------------------------------

Exhibit 10.3

(i)    The execution of this Guaranty prior to execution of the Lease shall not
invalidate this Guaranty or lessen the Obligations of Guarantor hereunder.
(j)    The Recitals set forth above are hereby incorporated by this reference
and made a part of this Guaranty. Guarantor hereby represents and warrants that
the Recitals are true and correct.
(k)    Guarantor hereby acknowledges and agrees to be bound by the restrictive
covenants set forth in Article 26 to the Lease.
(l)    Notwithstanding anything to the contrary herein, if Landlord exercises
its rights under Article 28 of the Lease and requires Tenant to execute a
Severed Lease, contemporaneously with the execution of any Severed Lease,
Guarantor shall execute a new guaranty for each of the Lease and each Severed
Lease, pursuant to which Guarantor shall separately guaranty Tenant’s
obligations under the Lease (as amended) and each Severed Lease on the same
terms and to the same extent as Tenant’s obligations under the Lease are
guaranteed by Guarantor pursuant to this Guaranty, and thereupon, this Guaranty
shall be automatically be deemed terminated and of no further force or effect
[Signature Page Follows]







11


1847301.06-NYCSR07A - MSW

--------------------------------------------------------------------------------

Exhibit 10.3

IN WITNESS WHEREOF, Guarantor and Landlord have executed this Guaranty as of the
day and year first above written.
GUARANTOR:
Holiday AL Holdings LP, a Delaware limited partnership
By: Holiday AL Holdings GP LLC, its General Partner
By: /s/ Scott Shanaberger
Name:    Scott Shanaberger
Title: Chief Financial Officer



S-1


1847301.06-NYCSR07A - MSW

--------------------------------------------------------------------------------

Exhibit 10.3



Executed by Landlord for the purpose of Section 11(l):
LANDLORD:
NHI-REIT OF NEXT HOUSE, LLC, a Delaware limited liability company
By:    /s/J. Justin Hutchens
Name: J. Justin Hutchens
Title: President







S-2


1847301.06-NYCSR07A - MSW

--------------------------------------------------------------------------------

Exhibit 10.3

EXHIBIT A
CERTAIN DEFINED TERMS
As used in Section 10 of this Guaranty, the following terms shall have the
meanings set forth below:
“Acquisition” means, by any Person, the purchase or acquisition by such Person
of any Capital Stock in another Person or any asset of another Person, whether
or not involving a merger or consolidation with such other Person.
“Annualized” means, with respect to an amount, (a) such amount, divided by
(b) the number of calendar quarters in such period, multiplied by (c) four.
“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP and in the reasonable judgment of such Person, is required to be
accounted for as a capital lease on the balance sheet of that Person.
“Capital Stock” shall mean, with respect to any entity, any capital stock
(including preferred stock), shares, interests, participation or other ownership
interests (however designated) of such entity and any rights (other than debt
securities convertible into or exchangeable for capital stock), warrants or
options to purchase any thereof; provided, however, that leases of real property
that provide for contingent rent based on the financial performance of the
tenant shall not be deemed to be Capital Stock.
“Consolidated EBITDAR” means, for any period, for Guarantor and, if applicable,
its Consolidated Subsidiaries determined on a consolidated basis, Consolidated
Net Income for such period, plus without duplication, to the extent deducted in
determining Consolidated Net Income, the sum for such period of (i) amortization
and depreciation expense, (ii) provision for income taxes (including provision
for deferred taxes not payable currently), (iii) Consolidated Interest Expense,
(iv) Rent Expense, (v) non-cash charges as are reasonably acceptable to
Landlord, and (vi) non-recurring income and expenses as are reasonably
acceptable to Landlord; but, excluding, for purposes hereof, to the extent
included in determining Consolidated Net Income for such period, the amount of
interest income as determined for such period in conformity with GAAP.
“Consolidated Fixed Charges” means, for Guarantor and its Consolidated
Subsidiaries determined on a consolidated basis, for a particular period, the
following determined in accordance with GAAP: the sum of the scheduled and
mandatory amortization of Debt (but without double counting) during such period
plus Consolidated Interest Expense and Rent Expense for such period.
“Consolidated Interest Expense” means, for a given period, all interest expense
for Guarantor and its Consolidated Subsidiaries during such period determined on
a consolidated basis for such period in accordance with GAAP, including the
interest component under Capital Leases (and also including, to the extent
required under GAAP, the implied interest component under a securitization), any
accrued but unpaid interest, capitalized interest, and all current payments due
under Interest Rate Protection Agreements by Guarantor and its Consolidated
Subsidiaries determined on a consolidated basis (net of payments to such parties
by any counter party thereunder, but excluding the amortization of any deferred
financing fees.
“Consolidated Net Income” means, for any given period, the net income or loss of
Guarantor and its Consolidated Subsidiaries during such period (including net
income or net loss attributable to non-controlling interests) determined on a
consolidated basis for such period in accordance with GAAP; provided that there
shall be excluded from such determination of net income or loss (i) adjustments
for straight-line

Exhibit A


1847301.06-NYCSR07A - MSW

--------------------------------------------------------------------------------

Exhibit 10.3

rent accounting, (ii) the income or loss of any Person (other than the
Consolidated Subsidiaries) in which Guarantor or any of its Consolidated
Subsidiaries has an equity investment or comparable interest, except to the
extent of the amount of dividends or other distributions actually received by
Guarantor or any Consolidated Subsidiary in cash on a non-contingent basis,
without any obligation to return such dividend or distribution by the Guarantor
or any Consolidated Subsidiary, (iii) income or loss of a Person accrued prior
to the date it becomes a Consolidated Subsidiary or is merged or consolidated
with or such Person’s assets are acquired by Guarantor or any of its
Consolidated Subsidiaries and (iv) any after tax gains or losses attributable to
sales of non-current assets out of the ordinary course of business and
write-downs of non-current assets in anticipation of losses to the extent they
have decreased net income.
“Consolidated Subsidiary” shall mean, with respect to Guarantor, any subsidiary
or other entity the accounts of which would be consolidated with those of
Guarantor in its consolidated financial statements if such statements were
prepared as of such date.
“Cumulative Straight-line Rent” shall mean the sum of all non-cash straight-line
rent adjustments made by Guarantor or its Consolidated Subsidiaries, whether
made before or after the date hereof, but only to the extent such adjustments
remain directly reflected as an asset or as a liability on the balance sheet of
Guarantor as of the applicable date of calculation.
“Debt” means, for Guarantor or any of its Consolidated Subsidiaries, without
duplication, any indebtedness of Guarantor or any of its Consolidated
Subsidiaries, whether or not contingent, in respect of: (i) borrowed money as
evidenced by bonds, notes, debentures or similar instruments; (ii) indebtedness
for borrowed money secured by any encumbrance existing on property owned by
Guarantor or its Consolidated Subsidiaries, to the extent of the lesser of
(x) the amount of indebtedness so secured or (y) the fair market value of the
property subject to such encumbrance; (iii) all reimbursement obligations in
connection with any letters of credit or amounts representing the balance
deferred and unpaid of the purchase price of any property or services, except
any such balance that constitutes an accrued expense, trade payable, conditional
sale obligation or obligation under any title retention agreement; (iv) all net
obligations of such Person under any Interest Rate Protection Agreement valued
in accordance with GAAP; (v) all obligations in respect of any preferred equity
to the extent payments are being made thereon; (vi) indebtedness of any
partnership or joint venture or other similar entity in which such Person is a
general partner or joint venturer and, as such, has personal liability for such
obligations, but only if and to the extent there is recourse to such Person for
payment thereof; (vii) any obligations of Guarantor and its Consolidated
Subsidiaries with respect to redemption, repayment or other repurchase of any
Equity Interest or the principal amount of any subordinated Debt (regardless of
whether interest or principal is then-currently payable with respect thereto);
(viii) any lease of property by Guarantor or any of its Consolidated
Subsidiaries as lessee which is reflected as a capital lease obligation on the
consolidated balance sheet of Guarantor or its Consolidated Subsidiaries; to the
extent, in the case of items of indebtedness under clauses (i) through (viii)
above, that any such items would appear as a liability on Guarantor’s or its
Consolidated Subsidiaries’ consolidated balance sheet in accordance with GAAP;
or (ix) the liquidation preference of any Equity Interest of Guarantor or any
shares of preferred stock of any of its Consolidated Subsidiaries to the extent
payments are being made thereon.
“Equity Interest” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).
“Fixed Charge Coverage Ratio” means, for Guarantor for the trailing twelve (12)
consecutive month period ending as of any date of determination, (i) the
Consolidated EBITDAR for such period, divided by (ii) the sum of the
Consolidated Fixed Charges for such period. For purposes of computing the Fixed
Charge Coverage Ratio, Consolidated EBITDAR and Consolidated Fixed Charges shall
be normalized on

Exhibit A


1847301.06-NYCSR07A - MSW

--------------------------------------------------------------------------------

Exhibit 10.3

a Pro Forma Basis for any acquisitions and/or divestitures and/or refinancings
and/or debt repayments occurring during each fiscal quarter.
“Interest Rate Protection Agreements” means any interest rate swap agreement,
interest rate cap agreement, synthetic cap, collar or floor or other financial
agreement or arrangement designed to protect Guarantor or any Consolidated
Subsidiary against fluctuations in interest rates or to reduce the effect of any
such fluctuations.
“Leverage Ratio” shall mean as of any date of determination, for Guarantor and
its Consolidated Subsidiaries determined on a consolidated basis, the ratio of
(a) the sum of (i) Debt (excluding reimbursement obligations in connection with
any undrawn letters of credit to the extent included in Debt) and (ii) Rent
Expense for the Trailing Four Quarter Period ending on such date multiplied by
ten (10), to (b) Consolidated EBITDAR for the Trailing Four Quarter Period
ending on such date. For purposes of calculating the foregoing ratio, asset
dispositions, refinancings, debt repayments or Acquisitions which have occurred
during such period shall be included on a Pro Forma Basis.
“Market Capitalization” means the Market Price of Guarantor’s Publicly Traded
Capital Stock currently outstanding multiplied by the number of such shares. For
purposes of this definition, the number of shares of Guarantor’s Publicly Traded
Capital Stock currently outstanding shall not include any shares held (a) by any
subsidiary of Guarantor; or (b) by Guarantor as treasury stock or otherwise.


“Market Price” means, on any date, the closing sale price per share of
Guarantor’s Publicly Traded Capital Stock on such date on the New York Stock
Exchange or another registered national stock exchange on which Guarantor’s
Publicly Traded Capital Stock is then listed, or if there is no such price on
such date, then the closing sale price on such exchange or quotation system on
the date nearest preceding such date.


“Material Event” means (a) any transaction or series, step or tiered
transactions, including, but not limited to the Transfer of any stock,
partnership, membership or other direct or indirect equity interests of
Guarantor or any Person or group of Persons Controlling Guarantor, that involve
or effectively result in (without regard, for example, to the form or direction
of transaction or name or form of any successor entity/ies) (1) a change in
Control of Guarantor or in such Controlling Person or Persons; or (2) the
Transfer of any of the assets of Guarantor or its Consolidated Subsidiaries if
the Net Worth of Guarantor immediately following such transaction is not at
least equal to Seventy-Five Percent (75%) of the Net Worth of Guarantor
immediately prior to such transaction; or (b) any transaction or series, step or
tiered transactions that results in the Guarantor no longer being a Publicly
Traded Company.


“Net Worth” means, as of the date of this Agreement (if applicable, on a Pro
Forma Basis reflecting the repayment of $235,000,000 of the Outstanding Debt (as
defined in the Purchase Agreement) on such date) and any subsequent date of
determination, for Guarantor and, if applicable, its Consolidated Subsidiaries
determined on a consolidated basis, an amount equal to the book value of
Guarantor’s assets as of such date, plus (a) (i) accumulated depreciation and
(ii) the Cumulative Straight-line Rent (to the extent reflected as a liability
on the balance sheet of Guarantor as of the applicable date of calculation),
minus (b) (i) the liabilities of Guarantor as of such date, (ii) the total
intangible assets (excluding resident lease intangibles) of Guarantor as of such
date, and (iii) the Cumulative Straight-line Rent (to the extent reflected as an
asset on the balance sheet of Guarantor as of the applicable date of
calculation), each as determined in accordance with GAAP.
“Pro Forma Basis” means, for purposes of determining compliance with any
financial covenant hereunder, that the subject transaction shall be deemed to
have occurred as of the first day of the applicable period ending on the last
day of the applicable period for which financial performance is being measured.

Exhibit A


1847301.06-NYCSR07A - MSW

--------------------------------------------------------------------------------

Exhibit 10.3

Further, for purposes of making calculations on a “Pro Forma Basis” hereunder,
(i) in the case of an asset disposition or repayment of debt, (A) income
statement items (whether positive or negative) attributable to the property,
entities or business units that are the subject of such asset disposition shall
be excluded to the extent relating to any period prior to the actual date of the
subject transaction, and (B) Debt paid or retired in connection with the subject
transaction shall be deemed to have been paid and retired as of the first day of
the applicable period; and (ii) in the case of an Acquisition, (A) income
statement items (whether positive or negative) attributable to the property,
entities or business units that are the subject of such Acquisition shall be
included to the extent relating to any period prior to the actual date of the
subject transaction, and (B) Debt incurred in connection with the subject
transaction shall be deemed to have been incurred as of the first day of the
applicable period (and interest expense shall be imputed for the applicable
period utilizing the actual interest rates thereunder or, if actual rates are
not ascertainable, assuming prevailing interest rates included in the income
statements shall be eliminated).
“Publicly Traded Capital Stock” means Capital Stock which is (i) registered
under the Securities Exchange Act of 1934, as amended, and (ii) listed on the
New York Stock Exchange or traded on the NASDAQ Stock Market.
“Publicly Traded Company” means a company with Publicly Traded Capital Stock.
“Quarter” means calendar quarter.
“Rent Expense” means rent expense computed under and in accordance with GAAP,
exclusive of any non-cash adjustment under GAAP for the straight lining of rent.
“Trailing Four Quarter Period” shall mean with respect to a date, the period of
four consecutive Quarters ended on such date or the end of the Quarter most
immediately preceding such date.







Exhibit A


1847301.06-NYCSR07A - MSW

--------------------------------------------------------------------------------

Exhibit 10.3

SCHEDULE 1(a)
FINANCIAL COVENANTS


Fixed Charge Coverage Ratio:    1.10x
Leverage Ratio:    10x
Net Worth: $150,000,000

Schedule 1


1847301.06-NYCSR07A - MSW

--------------------------------------------------------------------------------

Exhibit 10.3

SCHEDULE 1(b)
FINANCIAL COVENANTS


Fixed Charge Coverage Ratio:    1.05x



Schedule 1


1847301.06-NYCSR07A - MSW

--------------------------------------------------------------------------------

Exhibit 10.3

SCHEDULE 2
LOCATIONS


 
Name of Facility
Street
City
State
1
Apple Blossom
2501 N 22nd St
Rogers
AR
2
Butterfield Place
8420 Phoenix Avenue
Fort Smith
AR
3
Bay Park
2621 Appian Way
Pinole
CA
4
Mistywood
1275 Pleasant Grove Blvd.
Roseville
CA
5
Hampshire
3460 R Street
Merced
CA
6
Bridgecreek
3601 Holt Avenue
West Covina
CA
7
Camelot
800 W Oakland
Hemet
CA
8
Fig Garden
6035 N Marks Avenue
Fresno
CA
9
Standiford Place
3420 Shawnee Drive
Modesto
CA
10
Iris Place
755 Epps Bridge Parkway
Athens
GA
11
Riverplace
6850 River Road
Columbus
GA
12
River'S Edge
6206 Waters Avenue
Savannah
GA
13
Chateau De Boise
7250 Poplar Street
Boise
ID
14
Arbor Glen
5202 St. Joe Road
Fort Wayne
IN
15
Nouveau Marc
1101 Sunset Boulevard
Kenner
LA
16
Yardley Commons
209 Laurel Rd
Voorhees
NJ
17
Worthington
1201 Riva Ridge Ct
Gahanna
OH
18
Silver Arrow Estates
2601 S Elm Place
Broken Arrow
OK
19
Astor House At Springbrook Oak
3801 Hayes St
Newberg
OR
20
Eagle Crest
3736 Robert M. Grissom Pkwy.
Myrtle Beach
SC
21
Westminster
11 East Augusta Place
Greenville
SC
22
Bedford
13303 Se Mcgillivray Blvd.
Vancouver
WA
23
Kamlu Retirement Inn-Vancouver
1000 Ne 82nd Avenue
Vancouver
WA
24
Orchard Park
620 North 34th Avenue
Yakima
WA
25
Garden Club
13350 Se 26th Street
Bellevue
WA






    
1847301.06-NYCSR07A - MSW

--------------------------------------------------------------------------------

Exhibit 10.3



SCHEDULE 3
FINANCIAL INFORMATION
(1) FINANCIAL REPORTS: No later than 50 days after the Commencement Date,
Guarantor shall deliver to Landlord audited financial statements with footnotes
including footnotes with respect to the Guarantor for the period prior to the
Commencement Date certified in a manner reasonably acceptable to Landlord by
independent certified public accountants of recognized standing.
(2) QUARTERLY FINANCIAL REPORTS: No later than 30 days after the end of each
calendar quarter (or 50 days with respect to the last calendar quarter of each
year), Guarantor shall deliver to Landlord unaudited financial statements
prepared for the applicable quarter with respect to Guarantor, including:
(a)
a balance sheet and operating statement as of the end of such quarter;

(b)
related statements of income;

(c)
calculation of Net Worth, Fixed Charge Coverage Ratio and Leverage Ratio;

(d)
an Officer’s Certificate executed and delivered by the Chief Executive Officer
or Chief Financial Officer of Guarantor, certifying that the foregoing are true
and correct and were prepared in accordance with GAAP, applied on a consistent
basis, subject to changes resulting from audit and normal year-end audit
adjustments; and

(e)
such other information regarding Guarantor or Tenant as may be reasonably
required to be disclosed by (i) operation of law, rule, regulation or legal
process, (ii) the adoption of any accounting standards or principles, (iii) any
change in any of the foregoing, (iv) any change in the interpretation or
administration thereof by any governmental authority, accounting standards or
oversight board or comparable agency or authority charged with the
interpretation or administration thereof, or (v) compliance with any request or
directive (whether or not having the force of law) of any such regulatory
authority or agency, to a governmental authority or agency such as the Internal
Revenue Service or the Securities and Exchange Commission, or a stock exchange
such as the New York Stock Exchange, in each case in form and substance
reasonably acceptable to the Landlord.

(3) ANNUAL FINANCIAL REPORTS: No later than 50 days after the end of each
calendar year, Guarantor shall deliver to Landlord audited financial statements
including footnotes prepared for the applicable calendar year with respect to
Guarantor, including:
(a)
a balance sheet and operating statement as of the end of such calendar year;

(b)
related statements of income;

(c)
calculation of Net Worth, Fixed Charge Coverage Ratio and Leverage Ratio;


    
1847301.06-NYCSR07A - MSW

--------------------------------------------------------------------------------

Exhibit 10.3

(d)
an Officer’s Certificate executed and delivered by the Chief Executive Officer
or Chief Financial Officer of Guarantor, certifying that the foregoing are true
and correct and were prepared in accordance with GAAP, applied on a consistent
basis, subject to changes resulting from audit and normal year-end audit
adjustments; and

(e)
such other information regarding Guarantor or Tenant as may be reasonably
required to be disclosed by (i) operation of law, rule, regulation or legal
process, (ii) the adoption of any accounting standards or principles, (iii) any
change in any of the foregoing, (iv) any change in the interpretation or
administration thereof by any governmental authority, accounting standards or
oversight board or comparable agency or authority charged with the
interpretation or administration thereof, or (v) compliance with any request or
directive (whether or not having the force of law) of any such regulatory
authority or agency, to a governmental authority or agency such as the Internal
Revenue Service or the Securities and Exchange Commission, or a stock exchange
such as the New York Stock Exchange, in each case in form and substance
reasonably acceptable to the Landlord.








    
1847301.06-NYCSR07A - MSW